DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/22 has been considered. Applicant is noted that the references listed on the IDS are crossed-off because they are already cited on the PTO-892 dated 5/27/22. A copy of form PTO-1449 is attached.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 11 and 16.
As to claims 1 and 16, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a controller programmed to generate a pulse as the input signal to drive the speaker, receive the electrical signal, output a signal indicative of mold growth on the substrate based on the electrical signal, measure a time between sending the pulse and receiving a reflected pulse at the microphone, and responsive to the time decreasing, cause the signal to indicate a greater amount of mold growth”, in combination with the rest of the limitations of claims 1 and 16.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a second speaker coupled to the housing within the chamber; a microphone configured to generate an electrical signal representing sound waves transmitted through the substrate; and a controller programmed to drive the speaker and the second speaker to create a stereo effect, generate the input signal to drive the speaker and the second speaker, receive the electrical signal, and output a signal indicative of mold growth on the substrate based on the electrical signal”, in combination with the rest of the limitations of claim 11.
	Claims 2-10, 12-15 and 17-20 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            September 6, 2022